     Case 2:20-cv-00635-TLN-KJN Document 56 Filed 06/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    STACIA LANGLEY, et al.,                              No. 2:20-cv-00635-TLN-KJN
12                         Plaintiffs,
13           v.                                            ORDER GRANTING REQUEST TO SEAL
14    GUIDING HANDS SCHOOL, INC. et al.,
      and DOES 1 through 100, inclusive,
15
                           Defendants.
16

17

18          In order to comply with Federal Rule of Civil Procedure 5.2 and Local Rule 140, and

19   good cause appearing to protect the privacy of a minor, Defendants’ Request to Seal Exhibit A

20   the Request for Judicial Notice (ECF No. 49) is GRANTED as follows:

21          (1) The Clerk of the Court is directed to SEAL Defendants’ Request for Judicial Notice at

22                ECF No. 36-2.

23          (2) Defendants are ordered to refile the Request for Judicial Notice and Exhibit with

24                redactions in compliance with Fed. R. Civ. Proc. 5.2 and Local Rule 140 within five

25                days of the date of electronic filing of this Order.

26          IT IS SO ORDERED.

27   DATED: June 16, 2020

28
                                                          1              Troy L. Nunley
                                                                         United States District Judge
